Case 5:12-cv-04175-EJD Document 421-8 Filed 10/04/19 Page 1 of 7




                EXHIBIT F
Case 5:12-cv-04175-EJD Document 421-8 Filed 10/04/19 Page 2 of 7




            SUPPORTING
             DOC. NO. 28
         Case 5:12-cv-04175-EJD Document 421-8 Filed 10/04/19 Page 3 of 7




                                                 Toyu Yazaki
                                   Japanese Litigation Support Services
                                  2551 California St., San Francisco, CA 941 15

Telephone: (415) 505-0581                        FAX: (772) 619-0664                e-mail: toyuyaz@gmail.com




                                                Invoice (#13-0822)




To:       Nagashima & Hashimoto

Date:     August 22, 2013

Re:       Preparation and deposition of Oki witnesses during week of June 24, 2013 in Tokyo



Fee:      June 22, 2013: $1,800 (travel time for round-trip travel)

          June 24 - 28: $9,000 ($1,800 x 5 days)

          Total fees: $10,800.00



Expenses:

           1. Airline $3,650.30

           2. Hotel: $1,463.16

           3. Bus: $60.51

           4. Meals: $359.91

           5. Taxi: $187.53

Total of fees and expenses: $5,721.41




                                    Total amount of invoice: $16,521.41




Thank you very much.

Please remit within 45 days.
Case 5:12-cv-04175-EJD Document 421-8 Filed 10/04/19 Page 4 of 7




            SUPPORTING
             DOC. NO. 29
              Case 5:12-cv-04175-EJD Document 421-8 Filed 10/04/19 Page 5 of 7




                                                 Toyu Yazaki
                                    Japanese Litigation Support Services
                                2551 California St., San Francisco, CA 94115
Telephone: (415) 505-0581                        FAX: (772) 619-0664          	  	    e-mail: toyuyaz@gmail.com

________________________________________________________________________________
                                                Invoice (#14-0510)


To:       Nagashima & Hashimoto Law Office
Date:     May 12, 2014
Re:       Interpretation in the Oki vs Navicom Trial (April 26 to May 2, 2014)	 


Fee:      7 days @ $1600/day = $11,200
Expenses: $0


Total Fees:          $11,200


                                   Total amount of invoice: $11,200


Thank you.
Please remit within 45 days.
Case 5:12-cv-04175-EJD Document 421-8 Filed 10/04/19 Page 6 of 7




            SUPPORTING
             DOC. NO. 30
        Case 5:12-cv-04175-EJD Document 421-8 Filed 10/04/19 Page 7 of 7




                                                    Toyu Yazaki
                                  Japanese Litigation Support Services
                                 2551 California St., San Francisco, CA 94115
Telephone: (415) 505-0581                          FAX: (772) 619-0664               e-mail: toyoyaz@gmail.com




                                                   Invoice (#14-0129)



To:       Nagashima & Hashimoto

Date:     January 29, 2014

Re:       Deposition of Oki witnesses during week of September 9-10, 2013 in Tokyo



Expenses:

          1. Airline $6,528.80

          2. Hotel: $911.36

          3. Bus: $30.20

          4. Meals: $72.36

          5. Taxi: $184.94

          Expenses: $7,727.66



Fees:

          Sept, 9: 10.5 hrs (9 am to 7:30 pm) @ $200/hr: $2,100

          Sept. 10: 9 hrs (9 am to 6 pm) @ $200/hr: $1,800
          Travel time: $1600

          Total fees: $5,500

          Less discount for high airfare: $3,500

          Total: $2,000



Total of fees and expenses: $9,727.66




                                  Total amount of invoice: $9,727.66

                                                                CJoYwie




Thank you very much.
